Citation Nr: 1736858	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for radiculopathy of the right lower extremity (RLE).

2.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) based on the collective impact of multiple service-connected disabilities.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) to include on an extraschedular basis under 38 C.F.R. § 4.13(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

There is an extensive procedural history.  More recently, the Board remanded in September 2016 and April 2017 the issues of entitlement to an extraschedular rating based on the collective impact of multiple service-connected disabilities and TDIU to include on an extraschedular basis.  Also, in September 2016, the Board denied an evaluation excess of 20 percent for RLE radiculopathy.  The Veteran appealed that denial of an increased rating for radiculopathy to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand (JMR) on radiculopathy claim for readjudication consistent with the JMR-noting that "the Board's explanation for finding Appellant's symptoms to be 'wholly sensory' was insufficient."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

To ensure that VA has met it duty to assist the Veteran and that the VA adjudicators have all the necessary information to assign an appropriate disability evaluation for radiculopathy as well as to consider the functional effects of the Veteran's service-connected disorders for a TDIU purposes, remand is necessary.  To this end, new VA examinations are necessary to decide the appeal.

The VA examinations of record are inadequate to fully address the functional effects of those symptoms associated with radiculopathy, to include whether the symptoms during the appeal period were "wholly sensory."  It is noted that the most recent VA examination for radiculopathy used the Disability Benefits Questionnaire (DBQ) for the Spine and that the option for assessing the symptoms as "moderately severe" were not available to the examiner under that DBQ form.  In this regard, the Board observes that the Veteran's RLE radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides 4 evaluations for sciatic nerve impairment with incomplete paralysis:  Mild (10 percent), moderate (20 percent), moderately severe (40 percent), and severe, with marked muscular atrophy, (60 percent).

Given that additional pertinent evidence will be obtained in association with the development of the claim for increase and a TDIU, the Board believes that a decision must be deferred on the matter of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) based on the collective impact of multiple service-connected disabilities as this is intertwined with the resolution of the claim for increase for RLE radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses must be associated with the electronic claims file.  

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the right lower extremity to ascertain the severity of his service-connected radiculopathy of the right lower extremity using the most recent Disability Benefits Questionnaire for Peripheral Neuropathy.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.

The examiner should specifically address the following:

(a)  At the time of this examination, are the Veteran's radicular symptoms best characterized as moderate, moderately severe, or severe (with marked muscular atrophy)?  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Please, explain the specific basis (history, symptoms, findings, etc.) for that conclusion.  

(b)  Prior to this examination, based on a review of the record, were the Veteran's radicular symptoms best characterized as moderate, moderately severe, or severe (with marked muscular atrophy) at any time during the appeal period since September 23, 2002?  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Please, explain the specific basis (history, symptoms, findings, etc.) for that conclusion(s).

(c)  Has the Veteran's radiculopathy involved "wholly sensory" nerve involvement throughout this appeal (i.e. since September 23, 2002)?  If not, when did the nerve involvement become other than wholly sensory?  Also, is other than "wholly sensory" nerve involvement indicated by the May 2015 VA examination findings for decreased muscle strength and hypoactive (+1) reflexes at the right ankle and/or complaints of radiculopathy causing the Veteran to fall and limp.  Please, explain the reasoning for your conclusion(s).
A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The examiner should further provide the information for TDIU as set out in action #3 below.

3.  For TDIU purposes, VA examinations should be conducted of service-connected disabilities that provide the following information.

(a)  The examiner(s) should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner(s) should ask the Veteran to describe in his own words the functional impact of his low back disorder, right lower leg radiculopathy, left lower leg varicose veins, and hearing disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner(s) should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.
(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with climbing or prolonged standing, sitting, or walking" but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder evaluated.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorder of the low back, right lower leg (radiculopathy), left lower leg (varicose veins), or hearing disorders.

(iii)  The examiner(s) should indicate the effect, if any, of the Veteran's medications and/or treatment the service-connected disorder evaluated on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner(s) should indicate whether the Veteran has had any medical restrictions imposed on his activities due to the service-connected disorder evaluated.
The examiner(s) should refrain from commenting on whether the Veteran is employable.

4.  After undertaking the development above and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal are denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

